Terral, J.,
delivered the opinion of the court.
This is a bill by Hardin to correct and reform a deed to a certain parcel of land, which was submitted to the chancellor upon the sole proof of the complainant. Hardin testified and fully explained the mistake sought to be corrected, and the case was decided upon his sole testimony, nothing being offered upon the side of Morrison. Morrison made an answer under oath, but the bill of Hardin expressly waived answer under oath, and the answer of Morrison can only have the effect of *587an unsworn answer. We think it satisfactorily appears that the metes and bounds mentioned in t,he deed ought to be governed by that part of the deed which clearly shows that quantity was a controlling part of the description of the land. It was said in Carmichael v. Foley, 1 How., 591, that quantity is a part of the description of land, and, when it appears from the deed to have been the leading object of the grant, it should govern: The chancellor decided the quantity in the deed to have been a leading and controlling one, and we concur in his decision.

Affirmed.